 Case 8:21-cv-00727-SDM-SPF Document 1 Filed 03/29/21 Page 1 of 6 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DORENE MIRANDA,

                         Plaintiff,

vs.                                    CASE NO._______________________

WILLIAMS, RUSH
& ASSOCIATES, LLC,

                     Defendant.
___________________________________/

                              COMPLAINT
                         DEMAND FOR A JURY TRIAL

      1.     Plaintiff alleges violations of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq. (“FDCPA”) and the Florida Consumer Collection Practices

Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

      2.     Congress enacted the FDCPA because of the following findings and

with the following purpose:

             (a)    There is abundant evidence of the use of abusive,
             deceptive and unfair practices by many debt collectors.
             Abusive debt collection practices contribute to the number
             of personal bankruptcies, to marital instability, to the loss
             of jobs, and to invasions of individual privacy.

             (b)    Existing laws and procedures for redressing these
             injuries are inadequate to protect consumers.




                                      Page 1 of 6
 Case 8:21-cv-00727-SDM-SPF Document 1 Filed 03/29/21 Page 2 of 6 PageID 2




             (c)    Means other than misrepresentation or other
             abusive debt collection practices are available for the
             effective collection of debts.

             (d)    Abusive debt collection practices are carried on to a
             substantial extent in interstate commerce and through
             means and instrumentalities of such commerce. Even
             where abusive debt collection practices are purely
             intrastate in character, they nevertheless directly affect
             interstate commerce.

             (e)   It is the purpose of this subchapter to eliminate
             abusive debt collection practices by debt collectors, to
             insure that those debt collectors who refrain from using
             abusive debt collection practices are not competitively
             disadvantaged, and to promote consistent State action to
             protect consumers against debt collection abuses.

15 U.S.C. § 1692 (a)–(e).

      3.     Likewise, the FCCPA has been described by the Florida Supreme Court

as “a laudable legislative attempt to curb what the Legislature evidently found to be a

series of abuses in the area of debtor-creditor relations.” Harris v. Beneficial Finance

Co., 338 So. 2d 196, 200-01 (Fla. 1976).

      4.     In enacting the FDCPA seeking to protect consumers, Congress

recognized the “universal agreement among scholars, law enforcement officials, and

even debt collectors that the number of persons who willfully refuse to pay just debts

is minuscule [sic] ... [T]he vast majority of consumers who obtain credit fully intend

to repay their debts. When default occurs, it is nearly always due to an unforeseen

event such as unemployment, overextension, serious illness, or marital difficulties or

divorce.” S. Rep. No. 382, 95th Cong., 1st Sess., p. 3 (1977), reprinted in 1977

U.S.C.C.A.N. 1695, 1697.

                                       Page 2 of 6
 Case 8:21-cv-00727-SDM-SPF Document 1 Filed 03/29/21 Page 3 of 6 PageID 3




                               JURISDICTION AND VENUE

       5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, 1337, 1367

and 15 U.S.C. § 1692k. Venue in this District is proper because Plaintiff resides here

and Defendant placed telephone calls and mailed letters into this District.

                                       PARTIES

       6.     Plaintiff, Dorene Miranda is a natural person and a citizen of the State

of Florida, residing in the Middle District of Florida.

       7.     Defendant, Williams, Rush & Associates, LCC is a foreign business

corporation organized and existing under the laws of the State of Texas with its

principal place of business and corporate offices in Dallas Texas.

       8.     Defendant regularly uses the mail and telephone in a business the

principal purpose of which is the collection of debts.

       9.     Defendant regularly collects or attempts to collect debts for other

parties.

       10.    Defendant is a “debt collector” as that term is defined in the FDCPA

and FCCPA.

       11.    Defendant was acting as a debt collector with respect to the collection

of Plaintiff’s alleged debt.

                               FACTUAL ALLEGATIONS

       12.    Defendant sought to collect from Plaintiff an alleged debt arising from

transactions incurred for personal, family, or household purposes. Specifically,



                                       Page 3 of 6
 Case 8:21-cv-00727-SDM-SPF Document 1 Filed 03/29/21 Page 4 of 6 PageID 4




Defendant attempted to collect a student loan allegedly owed to Tampa Truck

Driving School from Plaintiff.

       13.    On or about December 2019, Defendant began placing daily, repeated

telephone calls to Plaintiff in an attempt to collect the alleged debt.

       14.    On or about December 2019, despite having Plaintiff’s full and

complete contact information, Defendant began placing telephone calls to Plaintiff’s

boyfriend and elderly mother in an attempt to collect the alleged debt.

       15.    Even after speaking with Plaintiff regarding the alleged debt, Defendant

continued to contact Plaintiff’s boyfriend and elderly mother in an attempt to collect

the alleged debt.

       16.    Due to financial difficulties beyond her control, Plaintiff simply cannot

pay the alleged debt.

       17.    On January 21, 2020, Defendant received Plaintiff’s written cease and

desist request. A copy of the January 21, 2020 written cease and desist and delivery

confirmation is attached hereto as Exhibit “A”.

       18.    Defendant     completely      disregarded    the    January   21,   2020

correspondence, and has continued to communicate with Plaintiff in an attempt to

collect the alleged debt.

       19.    By way of example, on April 29, 2020, Defendant sent Plaintiff the

dunning letter attached hereto as Exhibit “B”.

       20.    Defendant’s actions were willful.



                                        Page 4 of 6
 Case 8:21-cv-00727-SDM-SPF Document 1 Filed 03/29/21 Page 5 of 6 PageID 5




      21.    Defendant’s actions caused Plaintiff to experience anger, frustration,

annoyance and embarrassment.

                              COUNT I
            FAILURE TO CEASE AND DESIST COMMUNICATION
             IN VIOLATION OF THE FDCPA, 15 U.S.C. § 1692c(c)

      22.    Plaintiff incorporates Paragraphs 1 through 21 above as if fully set forth

herein.

      23.    Defendant violated 15 U.S.C. § 1692c(c) by continuing to communicate

with Plaintiff after being notified that Plaintiff wished Defendant to cease further

communication with Plaintiff.

      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

Plaintiff and against Defendant for:

             a. Damages;

             b. Attorney’s fees, litigation expenses and costs of suit; and

             c. Such other or further relief as the Court deems proper.

                              COUNT II
                 HARASSEMNT OR ABUSIVE IN VIOLATION
                   OF THE FCCPA, FLA. STAT. § 559.72(7)

      24.    Plaintiff incorporates Paragraphs 1 through 21 above as if fully set forth

herein.

      25.    Defendant willfully communicated with the debtor or with any member

of her or his family with such frequency as can reasonably be expected to harass the

debtor or her or his family, or willfully engage in other conduct which can


                                       Page 5 of 6
 Case 8:21-cv-00727-SDM-SPF Document 1 Filed 03/29/21 Page 6 of 6 PageID 6




reasonably be expected to abuse or harass the debtor or any member of her or his

family in violation of Fla. Stat. § 559.72(7).

      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

Plaintiff and against Defendant for:

             a. Damages;

             b. Attorney’s fees, litigation expenses and costs of suit; and

             c. Such other or further relief as the Court deems proper.

                                   JURY DEMAND

Plaintiff demands trial by jury.

                                   /s/ Kimberly H. Wochholz
                                   [ ] James S. Giardina
                                   Fla. Bar No. 0942421
                                   [X] Kimberly H. Wochholz – Lead Counsel
                                   Fla. Bar No. 0092159
                                   The Consumer Rights Law Group, PLLC
                                   3104 W. Waters Avenue, Suite 200
                                   Tampa, Florida 33614-2877
                                   Tel: (813) 435-5055 ext 101
                                   Fax: (866) 535-7199
                                   James@ConsumerRightsLawGroup.com
                                   Kim@ConsumerRightsLawGroup.com
                                   Counsel for Plaintiff




                                        Page 6 of 6
